Citation Nr: 0009894	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer and 
hiatal hernia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to May 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation in 
excess of 10 percent for the veteran's duodenal ulcer and 
hiatal hernia and entitlement to service connection for an 
adjustment disorder with mixed emotional features.

The veteran and her representative appeared before a hearing 
officer at the RO in February 1998.  In a February 1999 
rating decision, the RO granted service connection for a 
nervous disorder and assigned a 30 percent evaluation.  The 
veteran has not disagreed with this determination.  
Accordingly, as service connection has been granted in this 
instance, this issue is no longer before the Board.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
  
Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for her duodenal ulcer and hiatal hernia 
disability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's service-connected hiatal hernia with 
duodenal ulcer is manifested principally by epigastric 
burning pain mostly on an empty stomach, daily reflux, 
retrosternal pain and bloating.

2.  The hiatal hernia with duodenal ulcer does not cause 
dysphagia and is not productive of considerable impairment of 
health.


CONCLUSION OF LAW

The veteran's service-connected hiatal hernia with history of 
duodenal ulcer is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.114, Diagnostic Codes 7305, 7346 (1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that her 
claim for an increased evaluation for duodenal ulcer and 
hiatal hernia is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, her assertion that her service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with her claims folder, are available.  The 
veteran has been recently examined and her medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  All relevant facts on this issue have been 
properly developed and the duty to assist has been met.  38 
U.S.C.A. § 5107(a).

In considering the severity of the veteran's gastrointestinal 
disability, it is essential to trace the medical and rating 
history of the disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  
Service connection for duodenal ulcer and hiatal was granted 
by means of a November 1988 rating decision and assigned a 10 
percent evaluation under Diagnostic Code 7305.  In March 
1990, the RO increased the veteran's evaluation for duodenal 
ulcer and hiatal hernia to 20 percent.  In July 1995, the RO 
reduced the veteran's evaluation for duodenal ulcer and 
hiatal hernia to 10 percent. 

In December 1996, the veteran contended that her service-
connected gastrointestinal disorder worsened and requested 
evaluation for an increased rating.

At a March 1997 VA examination, the veteran complained of 
epigastric burning pain mostly on an empty stomach and 
heartburn and bloating.  It was noted that barium studies 
during service revealed a hiatal hernia with reflux as well 
as a duodenal ulcer and that she has been on antacids and H2 
blockers.  There was no history of upper gastrointestinal 
bleeding.  On evaluation, the abdomen was soft, depressible, 
and nontender.  There was no visceromegaly or masses and 
peristalsis was normal.  The examiner determined that the 
veteran was not anemic, did not experience periodic vomiting, 
hematemesis, or melena.  Moderate epigastric pain was noted.  
An upper gastrointestinal series revealed a sliding type of 
hiatal hernia with gastroesophageal reflux and normal 
stomach, duodenum and C-loop.  The diagnoses were hiatal 
hernia with gastroesophageal reflux, and duodenal ulcer 
disease not found on examination. 

The RO, in an August 1997 decision, continued and confirmed 
the 10 percent evaluation for hiatal hernia and duodenal 
ulcer under Diagnostic Codes 7305-7346.

VA and private medical records from August to December 1997 
show that the veteran was seen complaining of stomachaches 
and constipation.  Her history of peptic ulcer disease and 
hiatal hernia were noted and assessed.  She was advised to 
continue taking Pepcid.

At a March 1998 VA examination, the veteran complained of 
heartburn and pain in the epigastric and retrosternal areas 
and bloating.  She reported experiencing acid reflux on a 
daily basis and that she was taking Pepcid, Reglan and other 
antacids.  There was no history of dysphagia for solids or 
liquids, no history of nausea or vomiting, and no history of 
hematemesis or melena.  On evaluation, the examiner noted 
that there was no evidence of anemia.  Her nutrition was 
normal and there was no evidence of recent weight gain or 
loss.   During an April 1998 barium swallow and upper 
gastrointestinal series, there was no evidence of hiatal 
hernia or gastroesophageal reflux, and the stomach and 
duodenum appeared normal.  The diagnosis was hiatal hernia 
with gastroesophageal reflux as seen on X-rays in 1997, but 
not 1998.     

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  A mild duodenal ulcer 
with recurring symptoms once or twice yearly warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  
Moderately severe duodenal ulcer, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss, or with recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year, 
warrants a 40 percent evaluation.  Severe duodenal ulcer with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, warrants a 60 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).

Under Diagnostic Code 7346, a 10 percent disability 
evaluation is warranted for a hiatal hernia with two or more 
symptoms for the 30 percent evaluation of less severity.  A 
hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health warrants a 30 percent 
evaluation.  A 60 percent evaluation requires hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (1999).

The regulations state that ratings under diagnostic codes 
7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. 
§ 4.114 (1999).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Upon the evidence of record, the Board concludes that 
predominant disability in the instant case is the hiatal 
hernia.  The Board finds that although upper gastrointestinal 
series during service revealed both a duodenal ulcer and 
hiatal hernia, a March 1997 upper gastrointestinal series 
revealed only a hiatal hernia.  Recent VA examinations have 
only diagnosed hiatal hernia.  Thus, the Board finds that the 
veteran's current symptoms are predominantly attributable to 
hiatal hernia and thus evaluated under Diagnostic Code 7346.  

After reviewing the evidence, the Board notes that during 
recent VA examinations, the existence of hiatal hernia with 
gastroesophageal reflux, but not of duodenal ulcer, was 
confirmed on X- ray examination.  The veteran's complaints 
included persistent recurring epigastric distress, pyrosis, 
retrosternal pain and daily acid reflux for which she took 
medication.  She does not have dysphagia, and, significantly, 
the clinical evidence does not reflect that the hiatal 
hernia/duodenal ulcer is productive of considerable 
impairment of health.  On the contrary, her weight is stable, 
her appetite is normal, and she is described as well 
developed, well nourished and nutritionally normal.  
Accordingly, the Board finds that the predominant disability 
picture, hiatal hernia, does not warrant an increased rating 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 (1999).  
Further, because manifestations of duodenal ulcer are not 
currently shown, the severity of the overall disability 
picture does not warrant elevation to the next higher 
evaluation.  The evidence preponderates against the claim, 
and the benefit of the doubt is not for application.


ORDER

An increased evaluation for hiatal hernia with 
gastroesophageal reflux and history of duodenal ulcer is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

